212 F.2d 88
UNITED STATESv.SEGELMAN.
No. 11252.
United States Court of Appeals Third Circuit.
Submitted March 16, 1954.
Decided April 8, 1954.

Irving Segelman, pro se., for appellant.
John W. McIlvaine, U. S. Atty., Pittsburgh, Pa., Dail E. Sloan, Asst. U. S. Atty., Brownsville, Pa., for appellee.
Before BIGGS, Chief Judge, and KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The provisions of Section 2255, Title 28, United States Code, may not be employed as the appellant, Segelman, seeks to make use of them, in order to correct alleged errors committed by the court below during Segelman's trial. The sentences imposed upon Segelman were not imposed in violation of the Constitution or laws of the United States and the court had jurisdiction to impose the sentences. Segelman appealed from the judgments against him, D.C., 86 F. Supp. 114, but his appeal was dismissed by this court for want of prosecution. No question cognizable under Section 2255 was before the court below. 117 F. Supp. 507. Accordingly, the judgment appealed from will be affirmed.